Exhibit 10.23.2

 

ORIGINAL FOR EXECUTION

APPROVED VP, HR DECEMBER 29, 2005

 

KEY EMPLOYEE DEFERRED COMPENSATION PLAN OF

CONOCOPHILLIPS

 

TITLE II

(Effective for benefits earned or vested after

December 31, 2004)

 

PURPOSE

 

The purpose of the Key Employee Deferred Compensation Plan of ConocoPhillips
(the “Plan”) is to attract and retain key employees by providing them with an
opportunity to defer receipt of cash amounts which otherwise would be paid to
them under various compensation programs or plans by the Company. Title I of
this Plan is effective with regard to benefits earned and vested prior to
January 1, 2005, while Title II of this Plan is effective with regard to
benefits earned or vested after December 31, 2004. Earnings, gains, and losses
shall be allocated to the Title of the Plan to which the underlying obligations
giving rise to them are allocated.

 

This Title II of the Plan is intended (1) to comply with Code section 409A, as
enacted as part of the American Jobs Creation Act of 2004, and official guidance
issued thereunder, and (2) to be “a plan which is unfunded and is maintained by
an employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees” within the meaning
of sections 201(2), 301(a)(3), and 401(a)(1) of ERISA. Notwithstanding any other
provision of this Plan, this Plan shall be interpreted, operated, and
administered in a manner consistent with these intentions.

 

--------------------------------------------------------------------------------


 

SECTION 1. Definitions.

 

(a)           “Affiliated Company” shall mean any corporation or other entity
that is treated as a single employer with the Company under section 414(b) or
(c) of the Code.

 

(b)           “Affiliated Group” shall mean the Company plus other subsidiaries
and affiliates in which it owns, directly or through a subsidiary or affiliate,
a 5% or more equity interest.

 

(c)           “Award” shall mean the United States cash dollar amount (i)
allotted to an Employee under the terms of an Incentive Compensation Plan or a
Long Term Incentive Plan, or (ii) required to be credited to an Employee’s
Deferred Compensation Account pursuant to the terms of an Award or of an
Incentive Compensation Plan, the Long Term Incentive Compensation Plan, the
Strategic Incentive Plan, a Long Term Incentive Plan, or any similar plans, or
any administrative procedure adopted pursuant thereto, or (iii) credited as a
result of an Employee’s voluntary reduction of Salary, or (iv) any other amount
determined by the Committee to be an Award under the Plan.

 

(d)           “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time, or any successor statute.

 

(e)           “Committee” shall mean the Compensation Committee of the Board of
Directors of the Company.

 

(f)            “Company” shall mean ConocoPhillips.

 

(g)           “Deferred Compensation Account” shall mean an account established
and maintained for each Participant in which is recorded the amounts of Awards
deferred by a Participant, the deemed gains, losses, and earnings accrued
thereon, and payments made therefrom all in accordance with the terms of the
Plan.

 

2

--------------------------------------------------------------------------------


 

(h)           “Election Form” shall mean a written form, including one in
electronic format, provided by the Plan Administrator pursuant to which a
Participant may elect the time and form of payment of his or her Benefit.

 

(i)            “Employee” shall mean any individual who is a salaried employee
of the Company or of a Participating Subsidiary who is eligible to receive an
Award from an Incentive Compensation Plan and is classified as a ConocoPhillips
salary grade 19 or above or any equivalent salary grade at a Participating
Subsidiary.

 

(j)            “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time, or any successor statute.

 

(k)           “Heritage Conoco Employee” shall mean an individual employed by
Conoco Inc., Conoco Pipe Line Company, or Louisiana Gas Systems Inc. prior to
January 1, 2003; provided, however, that an individual who has been terminated
from employment with a member of the Affiliated Group at any time and rehired by
a member of the Affiliated Group after January 1, 2003, shall not be considered
a Heritage Conoco Employee for purposes of this Plan.

 

(l)            “Incentive Compensation Plan” shall mean the ConocoPhillips
Variable Cash Incentive Program, the Incentive Compensation Plan of Phillips
Petroleum Company, or the Annual Incentive Compensation Plan of Phillips
Petroleum Company, the Special Incentive Plan for Former Tosco Executives, the
Conoco Inc. Global Variable Compensation Plan, or a similar plan of a
Participating Subsidiary, or any similar or successor plans, or all, as the
context may require.

 

(m)          “Long-Term Incentive Compensation Plan” shall mean the Long-Term
Incentive Compensation Plan of Phillips Petroleum Company, which was terminated
December 31, 1985.

 

3

--------------------------------------------------------------------------------


 

(n)           “Long-Term Incentive Plan” shall mean the ConocoPhillips
Performance Share Program, the ConocoPhillips Restricted Stock Program, the
Phillips Petroleum Company Long-Term Incentive Plan, or a similar or successor
plan of any of them, established under an Omnibus Securities Plan.

 

(o)           “Omnibus Securities Plan” shall mean the 2004 Omnibus Stock and
Performance Incentive Plan of ConocoPhillips, the 2002 Omnibus Securities Plan
of Phillips Petroleum Company, the Omnibus Securities Plan of Phillips Petroleum
Company, the 1998 Stock and Performance Incentive Plan of ConocoPhillips, the
1998 Key Employee Stock Plan of ConocoPhillips, or a similar or successor plan
of any of them.

 

(p)           “Participant” shall mean a person for whom a Deferred Compensation
Account is maintained.

 

(q)           “Participating Subsidiary” shall mean a subsidiary of the Company,
of which the Company beneficially owns, directly or indirectly, more than 50% of
the aggregate voting power of all outstanding classes and series of stock, where
such subsidiary has adopted one or more plans making participants eligible for
participation in this Plan and one or more Employees of which are Potential
Participants.

 

(r)            “Plan Administrator” shall mean the Vice President, Human
Resources of the Company, or his or her successor.

 

(s)           “Potential Participant” shall mean a person who has received a
notice specified in Section 2.

 

(t)            “Restricted Stock” and “Restricted Stock Units” shall mean
respectively shares of Stock and units each of which shall represent a
hypothetical share of Stock, which have certain restrictions attached to the
ownership thereof or the delivery of shares pursuant thereto.

 

4

--------------------------------------------------------------------------------


 

(u)           “Retirement” or “Retire” or “Retiring” shall mean termination of
employment with the Company or any subsidiary of the Company on or after age 55
or above and on or after the earliest early retirement date as defined in
applicable title of the ConocoPhillips Retirement Plan or of the applicable
retirement plan of a Participating Company.

 

(v)           “Schedule A Employee” shall mean an Employee whose name appears in
Schedule A attached to and made a part of this Plan.

 

(w)          “Separation from Service” shall mean the date on which the
Participant terminates employment with the Company and its Affiliated Companies
within the meaning of Code section 409A, whether by reason of death, disability,
retirement, or otherwise.

 

(x)            “Settlement Date” shall mean the date on which all acts under an
Incentive Compensation Plan or the Long-Term Incentive Compensation Plan or
actions directed by the Committee, as the case may be, have been taken which are
necessary to make an Award payable to the Participant.

 

(y)           “Salary” shall mean the monthly equivalent rate of pay for an
Employee before adjustments for any before-tax voluntary reductions.

 

(z)            “Stock” means shares of common stock of ConocoPhillips, par value
$.01.

 

(aa)         “Strategic Incentive Plan” shall mean the Strategic Incentive Plan
portion of the 1986 Stock Plan of Phillips Petroleum Company, of the 1990 Stock
Plan of Phillips Petroleum Company, of the Phillips Petroleum Company Omnibus
Securities Plan, and of any successor plans of similar nature.

 

(bb)         “Trustee” shall mean the trustee of the grantor trust established
by the Trust Agreement between the Company and Wachovia Bank, N.A. dated as of
June 1, 1998, or any successor trustee.

 

5

--------------------------------------------------------------------------------


 

SECTION 2. Notification of Potential Participants.

 

(a)           Incentive Compensation Plan. With regard to each year, at such
times as the Plan Administrator may determine, Employees who are eligible to
receive an Award in the immediately following calendar year under an Incentive
Compensation Plan will be notified and given the opportunity to make an
election, using the Election Form or in such other manner prescribed by the Plan
Administrator, to defer all or part of such Award.

 

(b)           Salary Reduction. With regard to each year, at such times as the
Plan Administrator may determine, Employees on the U.S. dollar payroll will be
notified and given the opportunity to make an election, using the Election Form
or in such other manner prescribed by the Plan Administrator, to make a
voluntary reduction of Salary for each pay period of the following calendar
year, in which case the Company will credit a like amount as an Award hereunder,
provided that the amount of such voluntary reduction shall not be less than 1%
nor more than 50% of the Employee’s Salary per pay period.

 

SECTION 3. Election to Defer Award or Reduce Salary.

 

(a)           Incentive Compensation Plan. If a Potential Participant elects to
defer under this Plan all or any part of the Award to which a notice received
under Section 2(a) pertains, the Potential Participant must make such election,
using the Election Form or in such other manner prescribed by the Plan
Administrator. The Potential Participant’s election shall become irrevocable on
December 31 of the year in which said Section 2(a) notice was received (except
in the case of an election for an Award under an Incentive Compensation Plan
determined by the Plan Administrator to be “performance-based compensation”
under Code section 409A, the election shall become irrevocable on June 30 of the
year in which said Section 2(a) notice was received), subject to the provisions
Section 5(d). If an election is not properly made and timely received, the
Potential Participant will be deemed to have elected to receive and not to defer
any such Incentive Compensation Plan Award.

 

6

--------------------------------------------------------------------------------


 

(b)           Salary Reduction. If a Potential Participant elects to voluntarily
reduce Salary to which a notice received under Section 2(b) pertains and receive
an Award hereunder in lieu thereof, the Potential Participant must make an
election, using the Election Form or in such other manner prescribed by the Plan
Administrator, which must be received on or before December 31 (or such earlier
time as may be prescribed by the Plan Administrator) prior to the beginning of
the calendar year of the elected deferral. Such election must be in writing
signed by the Potential Participant, and must state the amount of the salary
reduction the Potential Participant elects. Such election becomes irrevocable on
December 31 prior to the beginning of the calendar year, subject to the
provisions Section 5(d). If an election is not properly made and timely
received, the Potential Participant will be deemed to have elected to receive
and not to defer any such Salary.

 

SECTION 4. Deferred Compensation Accounts.

 

(a)           Credit for Deferral. Amounts deferred pursuant to Section 3(a)
will be credited to a Deferred Compensation Account for the Participant for the
calendar year in which the amounts are deferred as soon as practicable, but not
less than 30 days after the Settlement Date of the Incentive Compensation Plan.

 

If an Award in the form of Restricted Stock or Restricted Stock Units provides
that, in certain instances the Restricted Stock or Restricted Stock Units shall
be cancelled and a market value in lieu thereof be credited to a Deferred
Compensation Account for the Participant, then the market value shall be
credited to a Deferred Compensation Account for the Participant as of the day
that the Award in the form of Restricted Stock or Restricted Stock Units is
cancelled. The market value of the underlying Restricted Stock or the shares
represented by the Restricted Stock Units awarded under a Long Term Incentive
Plan, under an Incentive Compensation Plan that began on or after January 1,
2003, under an Omnibus Securities Plan (with regard to awards made on or after
January 1, 2003), and for the Special Stock Awards issued on

 

7

--------------------------------------------------------------------------------


 

October 22, 2002, shall be the monthly average Fair Market Value of the Stock
during the calendar month preceding the month in which the restrictions lapse or
shares are to be delivered as applicable. The monthly average Fair Market Value
of the Stock is the average of the daily Fair Market Value of the Stock for each
trading day of the month. For Awards made prior to those times, the market value
of the underlying Restricted Stock or the shares represented by the Restricted
Stock Units, as applicable, shall be based on the higher of (i) the average of
the high and low selling prices of the Stock on the date the restrictions lapse
or the last trading day before the day the restrictions lapse if such date is
not a trading day or (ii) the average of the high three monthly Fair Market
Values of the Stock during the twelve calendar months preceding the month in
which the restrictions lapse. The monthly Fair Market Value of the Stock is the
average of the daily Fair Market Value of the Stock for each trading day of the
month. The daily Fair Market Value of the Stock shall be deemed equal to the
average of the high and low selling prices of the Stock on the New York Stock
Exchange.

 

Amounts deferred pursuant to other provisions of this Plan shall be credited to
a Deferred Compensation Account for the Participant for the calendar year in
which such amounts are deferred as soon as practicable but not later than 30
days after the date the Award or Salary would otherwise be payable.

 

(b)           Designation of Investments. The amount in each Deferred
Compensation Account of a Participant shall be deemed to have been invested and
reinvested from time to time, in such “eligible securities” as the Participant
shall designate. Prior to or in the absence of a Participant’s designation, the
Company shall designate an “eligible security” in which the Participant’s
Deferred Compensation Account shall be deemed to have been invested until
designation instructions are received from the Participant. Eligible securities
are those securities designated by the Chief Financial Officer of the Company,
or his successor. The Chief Financial Officer of the Company may include as
eligible securities, stocks listed on a national securities exchange and bonds,
notes, debentures, corporate or governmental, either listed on a national
securities exchange

 

8

--------------------------------------------------------------------------------


 

or for which price quotations are published in The Wall Street Journal and
shares issued by investment companies commonly known as “mutual funds.”  The
Deferred Compensation Accounts of a Participant will be adjusted to reflect the
deemed gains, losses, and earnings as though the amount deferred was actually
invested and reinvested in the eligible securities for each Deferred
Compensation Account of the Participant.

 

Notwithstanding anything to the contrary in this section 4(b), in the event the
Company (or any trust maintained for this purpose) actually purchases or sells
such securities in the quantities and at the times the securities are deemed to
be purchased or sold for a Deferred Compensation Account of a Participant, the
Account shall be adjusted accordingly to reflect the price actually paid or
received by the Company for such securities after adjustment for all transaction
expenses incurred (including without limitation brokerage fees and stock
transfer taxes).

 

In the case of any deemed purchase not actually made by the Company, the
Deferred Compensation Account shall be charged with a dollar amount equal to the
quantity and kind of securities deemed to have been purchased multiplied by the
fair market value of such security on the date of reference and shall be
credited with the quantity and kind of securities so deemed to have been
purchased. In the case of any deemed sale not actually made by the Company, the
account shall be charged with the quantity and kind of securities deemed to have
been sold, and shall be credited with a dollar amount equal to the quantity and
kind of securities deemed to have been sold multiplied by the fair market value
of such security on the date of reference. As used in this paragraph “fair
market value” means in the case of a listed security the closing price on the
date of reference, or if there were no sales on such date, then the closing
price on the nearest preceding day on which there were such sales, and in the
case of an unlisted security the mean between the bid and asked prices on the
date of reference, or if no such prices are available for such date, then the
mean between the bid and asked prices to the nearest preceding day for which
such prices are available.

 

9

--------------------------------------------------------------------------------


 

The Plan Administrator may designate a third party to provide services that may
include record keeping, Participant accounting, Participant communication,
payment of installments to the Participant, tax reporting, and any other
services specified in an agreement with such third party.

 

(c)           Payments. A Participant’s Deferred Compensation Account shall be
debited with respect to payments made from the account pursuant to this Plan as
of the date such payments are made from the account. The payment shall be made
as soon as practicable, but no later than 2 ½  months after the end of the
calendar year in which the payment date falls.

 

If any person to whom a payment is due hereunder is under legal disability as
determined in the sole discretion of the Plan Administrator, the Plan
Administrator shall have the power to cause the payment due such person to be
made to such person’s guardian or other legal representative for the person’s
benefit, and such payment shall constitute a full release and discharge of the
Company, the Plan Administrator, and any fiduciary of the Plan.

 

(d)           Statements. At least one time per year the Plan Administrator (or
a third party acting for the Plan Administrator) will furnish each Participant a
written statement setting forth the current balance in the Participant’s
Deferred Compensation Account, the amounts credited or debited to such account
since the last statement and the payment schedule of deferred Awards, and deemed
gains, losses, and earnings accrued thereon as provided by the deferred payment
option selected by the Participant. This provision shall be deemed satisfied if
the Plan Administrator (or a third party acting for the Plan Administrator)
makes such information available through electronic means, such as a web site,
and informing affected Participants of the availability of the information and
the manner of accessing it.

 

10

--------------------------------------------------------------------------------


 

SECTION 5. Payments from Deferred Compensation Accounts.

 

(a)           Election of Method of Payment. At the time a Potential Participant
submits an election to defer all or any part of an Award under an Incentive
Compensation Plan as provided in Section 3(a) above or to reduce any part of
salary as provided in Section 3(b) above, the Potential Participant shall also
elect, using the Election Form or in such other manner prescribed by the Plan
Administrator, which of the payment options, provided for in Paragraph (b) of
this Section, shall apply to the deferred portion of said Award or salary
adjusted for any deemed gains, losses, and earnings accrued thereon credited to
the Participant’s Deferred Compensation Account under this Plan. Subject to
Paragraph (d) of this Section, the election of the method of payment of the
amount deferred shall become irrevocable on December 31 of the year in which the
applicable Section 2(a) or (b) notice was received (except in the case of an
election for an Award under an Incentive Compensation Plan determined by the
Plan Administrator to be “performance-based compensation” under Code section
409A, the election shall become irrevocable on June 30 of the year in which said
Section 2(a) or (b) notice was received). If an election does not properly
indicate a time and method of payment, the Potential Participant will be deemed
to have elected to receive such payment in a single lump sum at the earlier of
death or six months after Separation from Service other than by death.

 

(b)           Payment Options. A Potential Participant may elect, using an
Election Form or in such other manner prescribed by the Plan Administrator, to
have the deferred portion of an Incentive Compensation Plan Award or salary
adjusted for any deemed gains, losses, and earnings accrued thereon paid:

 

(i)        (After Separation from Service) in 1 to 15 annual installments, in 2
to 30 semi-annual installments, or in 4 to 60 quarterly installments, the
payment of the first of any of such installments to commence on the first day of
the first calendar quarter which is on or after six months from the
Participant’s Separation from Service, subject to Paragraph (d) of this Section,
or

 

(ii)       (Date Certain) with regard only to the deferred portion of an
Incentive

 

11

--------------------------------------------------------------------------------


 

Compensation Award, in 1 to 15 annual installments, in 2 to 30 semi-annual
installments, or in 4 to 60 quarterly installments, the payment of the first of
any of such installments to commence on the first day of calendar quarter which
is designated by the Participant, is at least one year after the date on which
the election is made, and is not later than the 65th birthday of the
Participant, subject to Paragraph (d) of this Section.

 

(iii)      In the event that no election is properly and timely made with regard
to the time and method of payment under Section 5(b)(i), payment shall be made
on the earlier of the death or the date which is the first of the calendar
quarter following six months after the date of Separation from Service, whether
by retirement, disability, or otherwise (other than by death), of the
Participant, subject to Paragraph (d) of this Section.

 

(c)           Method of Payment of the Value of Restricted Stock and Restricted
Stock Units. If an Award in the form of Restricted Stock or Restricted Stock
Units provides that, in certain instances the Restricted Stock or Restricted
Stock Units shall be cancelled and a market value in lieu thereof be credited to
a Deferred Compensation Account for the Participant, payment of such Deferred
Compensation Account shall be made on the earlier of the death or the date which
is the first of the calendar quarter following six months after the date of
Separation from Service, whether by retirement, disability, or otherwise (than
death), of the Participant, subject to Paragraphs (d) of this Section.

 

(d)           Change in Time or Form of Payment. A Participant may make an
election to change the time or form of payment elected or set under Section 5
(including this Paragraph (d)), but only if the following rules are satisfied:

 

(1)         The election to change the time or form of payment may not take
effect until at least twelve months after the date on which such election is
made;

 

(2)         Payment under such election may not be made earlier than at least
five years from the date the payment would have otherwise been made or
commenced;

 

12

--------------------------------------------------------------------------------


 

(3)         Such payment may commence as of the beginning of any calendar
quarter;

 

(4)         An election to receive payments in installments shall be treated as
a single payment for purposes of these rules;

 

(5)         The election may not result in an impermissible acceleration of
payment prohibited under Code section 409A;

 

(6)         No more than four such elections shall be permitted with respect to
each Deferred Compensation Account of a Participant; and

 

(7)         No payment may be made after the date that is twenty (20) years
after the date of the Participant’s Separation from Service.

 

(e)           Effect of Taxation. If a portion of a Participant’s Benefit (and
earnings, gains, and losses thereon) is includible in income under Code section
409A, such portion shall be distributed immediately to the Participant.

 

(f)            Installment Amount. The amount of each installment shall be
determined by dividing the balance in the Participant’s Deferred Compensation
Account as of the date the installment is to be paid, by the number of
installments remaining to be paid (inclusive of the current installment).

 

(g)           Death of Participant. Upon the death of a Participant, the
Participant’s beneficiary or beneficiaries designated in accordance with Section
8, or in the absence of an effective beneficiary designation, the surviving
spouse, surviving children (natural or adopted) in equal shares, or the Estate
of the deceased Participant, in that order of priority, shall receive payments
in accordance with the payment option selected by the Participant or, if no
payment option was properly and timely selected by the Participant with regard
to a Deferred Compensation Account, upon the death of the Participant.

 

SECTION 6. Special Provisions for Former ARCO Alaska Employees.

 

Notwithstanding any provisions to the contrary, in order to comply with the
terms of the

 

13

--------------------------------------------------------------------------------


 

Master Purchase and Sale Agreement (“Sale Agreement”) by which the Company
acquired certain Alaskan assets of Atlantic Richfield Company (“ARCO”), a
Participant who was eligible to participate in the ARCO employee benefit plans
immediately prior to becoming an Employee and who was not employed by ARCO
Marine, Inc. (a “former ARCO Alaska employee”) and who was classified as a grade
7 or 8 under ARCO’s job classification system and was eligible under ARCO’s
Executive Deferral Plan to voluntarily reduce salary and defer the amount of the
voluntary salary reduction and who was classified as a grade 31 or below at that
time under Phillips Petroleum Company’s job classification system may, in a
manner prescribed by the Plan Administrator, make an election to voluntarily
reduce salary and defer the amount of the voluntary salary reduction for salary
received for 2005 and receive a salary deferral credit under this Plan;
provided, that all of the Plan provisions (other than eligibility to
participate) shall apply to such an election.

 

SECTION 7. Schedule A Employees.

 

Notwithstanding any earlier election or indication of preference to participate
in voluntary salary reductions to be deferred into the Plan in 2005 or deferrals
into the Plan in 2005 of Awards under an Incentive Compensation Plan, Schedule A
Employees shall have their participation in the Plan for 2005 revoked as to the
salary reductions or Incentive Compensation Plan Award or both, as indicated on
Schedule A to this Plan. Any such deferrals made in 2005 for such Schedule A
Employees shall be returned to them (together with any earnings, gains, or
losses thereon) on or before December 31, 2005.

 

SECTION 8. Designation of Beneficiary.

 

Each Participant shall designate a beneficiary or beneficiaries to receive the
entire balance of the Participant’s Deferred Compensation Account by giving
signed written notice of such designation to the Plan Administrator. The
Participant may from time to time change or cancel any previous beneficiary
designation in the same manner. The last beneficiary designation received by the
Plan Administrator shall be controlling over any prior designation and over any
testamentary or other disposition. After acceptance by the Plan

 

14

--------------------------------------------------------------------------------


 

Administrator of such written designation, it shall take effect as of the date
on which it was signed by the Participant, whether the Participant is living at
the time of such receipt, but without prejudice to the Company or any member of
the Affiliated Group or the Plan Administrator or their respective employees and
agents on account of any payment made under this Plan before receipt of such
designation.

 

SECTION 9. Nonassignability.

 

The right of a Participant, or beneficiary, or other person who becomes entitled
to receive payments under this Plan, shall not be assignable or subject to
garnishment, attachment, or any other legal process by the creditors of, or
other claimants against, the Participant, beneficiary, or other such person.

 

SECTION 10. Administration.

 

(a)           The Plan shall be administered by the Plan Administrator. The Plan
Administrator may delegate to employees of the Company or any Affiliated Company
the authority to execute and deliver such instruments and documents, to do all
such acts and things, and to take such other steps deemed necessary, advisable,
or convenient for the effective administration of the Plan in accordance with
its terms and purpose, except that the Plan Administrator may not delegate any
discretionary authority with respect to substantive decisions or functions
regarding the Plan or Benefits hereunder. The Plan Administrator may adopt such
rules, regulations, and forms as deemed desirable for administration of the Plan
and shall have the discretionary authority to allocate responsibilities under
the Plan to such other persons as may be designated.

 

(b)           Any claim for benefits hereunder shall be presented in writing to
the Plan Administrator for consideration, grant, or denial. Claimants will be
notified in writing of approved claims, which will be processed as claimed. A
claim is considered approved only if its approval is communicated in writing to
a claimant.

 

15

--------------------------------------------------------------------------------


 

(c)           In the case of a denial of a claim respecting benefits paid or
payable with respect to a Participant, a written notice will be furnished to the
claimant within 90 days of the date on which the claim is received by the Plan
Administrator. If special circumstances (such as for a hearing) require a longer
period, the claimant will be notified in writing, prior to the expiration of the
90-day period, of the reasons for an extension of time; provided, however, that
no extensions will be permitted beyond 90 days after the expiration of the
initial 90-day period. A denial or partial denial of a claim will be dated and
signed by the Plan Administrator and will clearly set forth:

 

(1)           the specific reason or reasons for the denial;

 

(2)           specific reference to pertinent Plan provisions on which the
denial is based;

 

(3)           a description of any additional material or information necessary
for the claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 

(4)           an explanation of the procedure for review of the denied or
partially denied claim set forth below, including the claimant’s right to bring
a civil action under ERISA section 502(a) following an adverse benefit
determination on review.

 

(d)           Upon denial of a claim, in whole or in part, a claimant or his
duly authorized representative will have the right to submit a written request
to the Trustee for a full and fair review of the denied claim by filing a
written notice of appeal with the Trustee within 60 days of the receipt by the
claimant of written notice of the denial of the claim. A claimant or the
claimant’s authorized representative will have, upon request and free of charge,
reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant’s claim for benefits and may submit issues
and comments in writing. The review will take into account all comments,
documents, records, and other information submitted by the claimant relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination. If the claimant fails to file a
request for review within 60 days of the denial notification, the claim will be
deemed abandoned and the claimant precluded

 

16

--------------------------------------------------------------------------------


 

from reasserting it. If the claimant does file a request for review, his request
must include a description of the issues and evidence he deems relevant. Failure
to raise issues or present evidence on review will preclude those issues or
evidence from being presented in any subsequent proceeding or judicial review of
the claim.

 

(e)           The Trustee will provide a prompt written decision on review. If
the claim is denied on review, the decision shall set forth:

 

(1)           the specific reason or reasons for the adverse determination;

 

(2)           specific reference to pertinent Plan provisions on which the
adverse determination is based;

 

(3)           a statement that the claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records,
and other information relevant to the claimant’s claim for benefits; and

 

(4)           a statement describing any voluntary appeal procedures offered by
the Plan and the claimant’s right to obtain the information about such
procedures, as well as a statement of the claimant’s right to bring an action
under ERISA section 502(a).

 

(f)            A decision will be rendered no more than 60 days after the
Trustee’s receipt of the request for review, except that such period may be
extended for an additional 60 days if the Trustee determines that special
circumstances (such as for a hearing) require such extension. If an extension of
time is required, written notice of the extension will be furnished to the
claimant before the end of the initial 60-day period.

 

(g)           To the extent permitted by law, decisions reached under the claims
procedures set forth in this Section shall be final and binding on all parties.
No legal action for benefits under the Plan shall be brought unless and until
the claimant has exhausted his remedies under this Section. In any such legal
action, the claimant may only present evidence and theories which the claimant
presented during the claims procedure. Any claims which the claimant does not in
good faith pursue through the review stage of the procedure shall be treated as
having been irrevocably waived. Judicial review of a

 

17

--------------------------------------------------------------------------------


 

claimant’s denied claim shall be limited to a determination of whether the
denial was an abuse of discretion based on the evidence and theories the
claimant presented during the claims procedure.

 

SECTION 11. Employment not Affected by Plan.

 

Participation or nonparticipation in this Plan shall neither adversely affect
any person’s employment status nor confer any special rights on any person other
than those expressly stated in the Plan. Participation in the Plan by an
Employee of the Company or of a Participating Subsidiary shall not affect the
Company’s or the Participating Subsidiary’s right to terminate the Employee’s
employment or to change the Employee’s compensation or position.

 

SECTION 12. Determination of Recipients of Awards.

 

The determination of those persons who are entitled to Awards under an Incentive
Compensation Plan and any other such plans shall be governed solely by the terms
and provisions of the applicable plan or program, and the selection of an
Employee as a Potential Participant or the acceptance of an indication of
preference to defer an Award hereunder shall not in any way entitle such
Potential Participant to an Award.

 

SECTION 13. Method of Providing Payments.

 

(a)           Nonsegregation. Amounts deferred pursuant to this Plan and the
crediting of amounts to a Participant’s Deferred Compensation Account shall
represent the Company’s unfunded and unsecured promise to pay compensation in
the future. With respect to said amounts, the relationship of the Company and a
Participant shall be that of debtor and general unsecured creditor. While the
Company may make investments for the purpose of measuring and meeting its
obligations under this Plan such investments shall remain the sole property of
the Company subject to claims of its creditors

 

18

--------------------------------------------------------------------------------


 

generally, and shall not be deemed to form or be included in any part of the
Deferred Compensation Account.

 

(b)           Funding. It is the intention of the Company that this Plan shall
be unfunded for federal tax purposes and for purposes of Title I of ERISA;
provided, however, that the Company may establish a grantor trust to satisfy
part or all of its Plan payment obligations so long as the Plan remains unfunded
for federal tax purposes and for purposes of Title I of ERISA.

 

SECTION 14. Amendment or Termination of Plan.

 

The Company reserves the right to amend this Plan from time to time or to
terminate the Plan entirely, provided, however, that no amendment may affect the
balance in a Participant’s account on the effective date of the amendment.

 

SECTION 15. Miscellaneous Provisions.

 

(a)           Except as otherwise provided herein, the Plan shall be binding
upon the Company, its successors and assigns, including but not limited to any
corporation which may acquire all or substantially all of the Company’s assets
and business or with or into which the Company may be consolidated or merged.

 

(b)           This Plan shall be construed, regulated, and administered in
accordance with the laws of the State of Texas except to the extent that said
laws have been preempted by the laws of the United States.

 

SECTION 16. Effective Date of the Restated Plan.

 

This Plan is amended and restated effective as of January 1, 2005.

 

19

--------------------------------------------------------------------------------


 

Executed this 29th day of December 2005, effective as of January 1, 2005, with
respect to benefits earned and vested prior to January 1, 2005.

 

 

/s/ Carin S. Knickel

 

Carin S. Knickel

Vice President, Human Resources

 

20

--------------------------------------------------------------------------------